                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

ROBERT WILLIAMS,                          :
               Plaintiff,                 :
                                          :
            v.                            :                  No. 2:17-cv-00563
                                          :
MICHAEL NUTTER; LOUIS GIORLA;             :
JOHN DELANEY; and                         :
CORIZON MEDICAL COMPANY,                  :
                  Defendants.             :
__________________________________________


                                            ORDER

          AND NOW, this 12th day of November, 2019, for the reasons set forth in the Opinion

issued this date, IT IS HEREBY ORDERED THAT:

          1.     Defendants’ Motions for Summary Judgment, ECF Nos. 46-47, are GRANTED.

          2.     Plaintiff’s Motion to Deny Summary Judgment, ECF No. 49, is DENIED.

          3.     The Motions to Dismiss, ECF Nos. 12 and 16, are DISMISSED as moot.

          4.     Judgment is ENTERED in favor of all Defendants and against Plaintiff, as to all

claims.

          5.     The Clerk of Court shall CLOSE this case.




                                                     BY THE COURT:



                                                     /s/ Joseph F. Leeson, Jr.______
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge
